UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the Transition Period fromto Commission file number 001-14665 CLAIMSNET.COM INC. (Exact name of registrant as specified in its charter) Delaware 75-2649230 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 14860 Montfort Dr, Suite 250 Dallas, Texas (Address of principal executive offices) (Zip Code) 972-458-1701 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $.001 par value, 34,874,696 shares outstanding as of May 8, 2012. CLAIMSNET.COM INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements 3 Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations (unaudited) for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Changes in Stockholders’ Deficit for the Year Ended December 31, 2011 and the Three Months Ended March 31, 2012 (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 4.Controls and Procedures 13 PART II.OTHER INFORMATION ITEM 6.Exhibits 14 SIGNATURES
